
	
		I
		112th CONGRESS
		1st Session
		H. R. 3619
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Ellison (for
			 himself and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To permanently extend the Protecting Tenants at
		  Foreclosure Act of 2009 and establish a private right of action to enforce
		  compliance with such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Permanently Protecting Tenants at
			 Foreclosure Act of 2011.
		2.Repeal of sunset
			 provisionSection 704 of the
			 Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C.
			 5220 note; 42 U.S.C. 1437f note) is hereby repealed.
		3.Private right of
			 actionThe Protecting Tenants
			 at Foreclosure Act of 2009, as amended by section 2 of this Act, is further
			 amended by adding at the end the following new section:
			
				704.Private right
				of action
					(a)Right of
				actionAny person aggrieved
				by a violation referred to in subsection (b) may bring a civil action in a
				court of competent jurisdiction for damages resulting from such violation, and
				may obtain other appropriate relief, including equitable relief. If the
				plaintiff prevails in any such action, the court shall award the plaintiff any
				litigation costs reasonably incurred, together with reasonable attorneys’ fees
				and reasonable expert witness fees, as determined by the court.
					(b)ViolationA
				violation referred to in this subsection is a violation of—
						(1)section 702 of
				this title; or
						(2)the matter in
				subparagraph (C) or (F) of section 8(o)(7) of the United States Housing Act of
				1937 (42 U.S.C. 1437f(o)(7)) that was added by the amendments made by section
				703 of this
				title
						.
		
